DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 March 2020 has been entered

Claim Status
Applicant’s Declaration, claim amendments, and arguments in the response filed 30 March 2020 are acknowledged.
Claims 1, 2, 4-6, 10-16, 18 & 19 are pending.
Claims 3, 7-9 & 17 are cancelled.
Claim 16 is withdrawn.
Claims 1 & 15 are amended.
Claims 1, 2, 4-6, 10-15, 18 & 19 have been examined on the merits.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Declaration Filed Under §1.132
The declaration filed on 30 March 2020 by Applicant is acknowledged. The declaration is addressed in the response to Applicant's traverse below.

New and Maintained Objections/Rejections
Specification
The abstract is objected to because of the following informalities: The abstract also contains legal phraseology. The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided. MPEP 608.01(b).I.C. In the instant case, the last sentence of the abstract states “The hair is treated with the said compositions…” (emphasis added). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 4-6, 10-15, 18 & 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "second composition" in section (g), line 2 and section (h) lines 1 & 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 also recites the limitation "wherein the pH" in section (g), line 2.  There is insufficient antecedent basis for this limitation in the claim.
Applicant may wish to consider whether an amendment claim 1, section (g) to recite “wherein the aqueous second composition has a pH from 8 to 11” (emphasis added) would obviate the rejection. 
Applicant may also wish to consider an amendment claim 1 (h) to recite “leaving the aqueous second composition on the hair…rinsing off the aqueous second composition…” (emphasis added) would obviate the rejections. 
Claims 2, 4-6, 10-15, 18 & 19 are rejected under 35 USC 112, second paragraph, because they ultimately depend form indefinite claim 1 and do not clarify the issue.

Claim 5 also recites the limitation "the second composition" in lines 1 & 2.  Claim 19 also recites “the second composition” in lines 2 & 3. There is insufficient antecedent basis for this limitation in the claims.
Applicant may wish to consider whether an amendment claims 5 & 19 to recite “the aqueous second composition” (emphasis added), would obviate the rejections. 

Claim 15 also recites the limitation "in the portion of the process” in line 3.  While this language was suggested by the Examiner, upon further consideration, there is insufficient antecedent basis for this limitation in the claim.
Applicant may wish to consider whether an amendment to recite “wherein the process is performed without a step in which a reducing composition or alkaline relaxer is applied during steps (a) to (f)”, would obviate the rejections. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5, 10-15, 18 & 19 stand rejected under 35 U.S.C. 103 as being unpatentable over SYED (WO 2012/105985; Applicant supplied) and DEGEORGE (WO 2011/139433; Applicant supplied) as evidenced by BIATO (US 2018/0078487; previously cited) and PUM (US 4,170,637; previously cited).
With regard to claims 1, 2, 5, 10-15, 18 & 19, and the elected species, Syed teaches a method for straightening hair comprising the step of application of an acidic composition preferably having a pH in the range of 1.5 to about 2.0 (pg. 5-6). The acidic composition comprises at least one compound which may be glyoxylic acid in amount sufficient straighten As evidenced by Biato, the amount of hair on the head is approximately 300 grams, based upon his teaching that “approximately 1 gram of the composition per gram of hair or approximately 300 grams per head of hair” (Biato-¶ 268). Based upon these teachings, Syed reasonably teaches an application ratio of 0.2:1 to 0.3:1 which overlaps with the recited range (Syed-pg. 19). 
Syed further teaches the hair is dried, preferably with heating (pg. 5-6).  Then the dried straightened hair is pressed with a heated iron preferably with multiple passes of the iron to mechanically increase straightening (pg. 5-6). Syed teaches the iron is an electric flat iron which more preferably have temperature in the range of about 180 °C to about 200 °C (pg. 7 & 15). Syed teaches the pressed, straightened hair is washed with water and then contacted for a period of 15 minutes with a hair conditioning composition which contains hydrogen peroxide in an amount of 1-10% (pg. 7, 15-16 & 20). Syed in Example 3 teaches hair conditioners with a pH of preferably an alkaline composition; thereby, the application of an alkaline compositions is an optional, non-preferred embodiment (i.e. “the process is performed without a step in which a reducing composition or alkaline relaxer is applied in the portion of the process”- claim 15; pg. 15 & 17). Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). “A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.” In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994). Syed teaches the oxidant/hydrogen peroxide containing hair conditioning composition remain on the hair if the user wishes to intentionally lighten or highlight the natural hair color (pg. 16).
However, Syed does not teach inclusion of an alkalizing agent into the aqueous second composition, that the pH of this second composition is 8 to 11, or peroxy-salt.
DeGeorge teaches compositions and methods for lightening the color of hair that has been recently contacted with a relaxing or straightening composition (abstract).  DeGeorge teaches a preferred embodiment in which the lightening composition is applied onto the hair immediately after the process of straightening or relaxing the hair with a straightening or relaxing composition (i.e. steps (g) & (h) are carried out directly after steps (a) to (f); ¶155). As evidenced by Pum, the ordinary skilled artisan recognized that sodium persulfate and potassium persulfate are oxidants (Pum-column 1, lines 5-10). Sodium metasilicate does not appear to be an art recognized alkaline relaxer. DeGeorge in Example 1 teaches the developer used in the method comprises 4% hydrogen peroxide (i.e. oxidizing agent) and water (i.e. aqueous composition; Example 1-¶166). DeGeorge in Example 1 teaches the second/bleaching composition is left on the hair for 30 minutes and then the hair is rinsed and dried (Example 1-¶ 168). DeGeorge teaches there are art recognized problems with dyeing and bleaching the hair immediately after straightening/relaxing the hair in that the hair won't dye or bleach correctly and the hair has increased roughness and damage (¶ 2). While DeGeorge teaches that his lightening composition does not have a pH value of greater than 7, DeGeorge also teaches his lightening composition serves to neutralize excess alkaline material remaining from the chemical relaxing or straightening treatment to avoid and minimize damage and/or irritation to the hair protein or skin while lightening the hair (¶ 21).  Based upon the same scientific rationale, it is within the skill of the ordinary artisan to increase the pH of the lightening/second composition to be from 8-11 in order to neutralize the acidic straightening treatments.
"A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR International Co. v. Teleflex Inc., 550 U.S….82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. Office personnel may also take into account "the inferences 

The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.
Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

Note that the list of rationales provided is not intended to be an all-inclusive list.  Other rationales to support a conclusion of obviousness may be relied upon by Office personnel. 
Here, at least rationale (A) may be employed in which it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the second composition used in Syed’s process by adding alkalizing agents (e.g. sodium metasilicate), sodium and/or 
Further, it would have been obvious to one of ordinary skill in the art at the time of the instant invention to combine the elements as claimed by known methods with no change in their respective functions, and the combination yielding nothing more than predictable results.  "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
With regard to the pH of the second resultant composition, [W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  This is especially pertinent since DeGeorge teaches his lightening composition serves to neutralize excess material remaining from the chemical relaxing or straightening treatment.
With regard to pH of the first composition, amount of glyoxylic acid in the first acidic composition, application ratio of the first acidic composition, the time the first acidic composition is left on hair, the temperature of the iron, and the amount of hydrogen peroxide in the second composition, in the case where the claimed ranges "overlap or lie inside ranges prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claims 1, 2, 4, 5, 10-15, 18 & 19 stand rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over SYED and DEGEORGE as evidenced by BIATO and PUM as applied to claims 1, 2, 5, 10-15, 18 & 19 above, and further in view of BROWNBILL (US 2001/0029636; previously cited).
The teachings of Syed and DeGeorge are described supra.
However, neither Syed nor DeGeorge teach the alkalizing agent is ammonia or the pH of the second composition is 8-11.
Brownbill teaches hair bleaching and coloring compositions (title). Brownbill teaches the pH of her bleaching composition is greater than 10 (abstract). Brownbill teaches the pH of the bleaching composition is a results effective variable by teaching it was generally known in the art that "the darker the hair the higher the pH required in order effectively to decolourise the higher concentration of melanin pigment” (¶ 5).  Brownbill teaches the bleaching compositions are buffered to obtain a pH greater than 10 and the most preferred buffering agent is an aqueous alkaline solution of ammonia (ammonium hydroxide) which has the advantage of enhancing the bleaching of hair by swelling the hair fiber to aid diffuse of peroxygen compounds into hair, leading to faster and more effect decoloration (¶ 35 & 36). Brownbill teaches the buffering agent comprising ammonium hydroxide is packaged in its own compartment and in such amount that the pH of the composition once mixed is greater than 10 (i.e. the ammonium hydroxide is present as a solid since ammonium hydroxide is a salt and requires mixing; ¶62). In Example 1, 
It would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to have modified the method suggested by the combined teachings of Syed and DeGeorge by adding ammonium hydroxide (i.e. ammonia) to the powder bleaching composition of the second composition to adjust the pH to a value greater than 10 because Syed, DeGeorge and Brownbill are drawn to methods which lighten/bleach hair. The skilled artisan would have been motivated to modify the method suggested by the combined teachings of Syed and DeGeorge by adding ammonium hydroxide (i.e. ammonia) to the powder bleaching composition of the second composition to adjust the pH to a value greater than 10, with a reasonable expectation of success, in order to enhance the lightening/bleaching of dark hair since dark hair generally requires a high pH to decolorize it and ammonium hydroxide has the advantage of enhancing the bleaching of hair as taught by Brownbill.

Claims 1, 2, 5, 6, 10-15, 18 & 19 stand rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over SYED and DEGEORGE as evidenced by BIATO and PUM as applied to claims 1, 2, 5, 10-15, 18 & 19 above, and further in view of PUM (US 4,170,637; previously cited).
The teachings of Syed and DeGeorge are described supra.  In brief, DeGeorge teaches the bleach composition may be in the form of a powder (i.e. a solid first component) and in Example 1 teaches the bleach composition comprises sodium persulfate (i.e. peroxy-salt), potassium persulfate and a pH adjuster which may be sodium metasilicate in a two part 
However, neither Syed nor DeGeorge teach the one peroxy salt is ammonium persulfate, or the pH of the second composition is 8-11.
Pum teaches a frosting (i.e. bleaching) composition for hair (title; abstract). The functional hair bleach is formed when the mixture is combined with an aqueous hydrogen peroxide solution in a quantity to yield a net cold (ambient temperature) emulsion having a pH of from about 8.2 to about 11.5, preferably from about 9.8 to about 10.8 (column 2, lines 5-15). Pum further teaches the essential particulate ingredients in the mixture are the active persulfate salts such as ammonium persulfate, sodium persulfate, potassium persulfate which serve as oxidants (column 1, lines 5-10).
It would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to have modified the method suggested by the combined teachings of Syed and DeGeorge by adding ammonium persulfate to the powder bleaching composition of the second composition and adjusting the pH to 8.2 to about 11.5 because Syed, DeGeorge and Pum are drawn to methods which lighten/bleach hair and DeGeorge teaches inclusion of sodium and potassium persulfate salts which are functionally equivalent to ammonium persulfate as oxidant salts. The skilled artisan would have been motivated to modify the method suggested by the combined teachings of Syed and DeGeorge by adding ammonium persulfate to the powder bleaching composition of the second composition and adjusting the pH to 8.2 to about 11.5, with a reasonable expectation of success, in order to enhance the lightening/bleaching of dark hair since dark hair generally requires a high pH to decolorize it and ammonium persulfate is functionally equivalent oxidant persulfate salt to those taught by DeGeorge.
prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
With regard to pH of the second composition, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Response to Amendment
The declaration under 37 CFR 1.132 filed 30 March 2020 is insufficient to overcome the rejection of claims 1, 2, 4-6, 10-15, 18 & 19 based upon 35 U.S.C. 103(a) as set forth in the last office action because:
the declaration refers to only the invention, not the claims (Declaration: pg. 1-3),
the experimental method of the declaration is not the same as that of the claimed method (Declaration: pg. 2; reply, pg. 7);
C) no nexus is present between the claimed invention and the rebuttal evidence (i.e. “A process for straightening and bleaching hair” versus “[C]olor [D]urability”; Declaration-pg. 3; reply, pg. 7);

-and-
E) the declaration does not compare the inventive method to the closest prior art.
With regard to (A), the declaration referring to only the invention and not the claims, the declaration refers only to the system described in the above referenced application and not the individual claims of the application. As such the declaration does not show that the evidence is commensurate in scope with the claims. See MPEP § 716.
With regard to (B), the experimental method of the declaration is not the same as that of the claimed method, the first composition comprises the thickener dehydoxanthan gum which is reagent not recited by the claims. The second composition in the declaration (i.e. the composition comprising 6% hydrogen peroxide) is not disclosed to have a pH of 8 to 11 or an alkalizing agent/ammonia as required by claim 1 (g). 
With regard to (C), there is no nexus between the rebuttal evidence of the declaration and that of the claimed invention in that the claimed invention does not recite any limitations regarding the durability of the hair color or wash and Declarant does not explain how this pertains to a process for straightening and bleaching hair. These are unclaimed features. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
With regard to (D), the conditions of the experimental method used in the declaration are not commensurate in scope with the claimed method because the pH of the first composition used in the method of the declaration is not commensurate with the broad range of a pH of about 
With regard to (E), the declaration does not compare the inventive method to the closest prior art which is Syed.

Response to Arguments
Applicant argues the Syed, DeGeorge, Biato, Pum, and Brownbill individually (reply, pg. 
6-9).
This is not persuasive. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicant argues reiterates the argument that modification of DeGeorge by Syed would change the principle of DeGeorge’s invention and render DeGeorge inoperable (reply, pg. 8 & 9).
Applicant’s argument is not persuasive. The rejection is based on modification of Syed’s method based upon DeGeorge teachings. Syed’s method involves application of an oxidant 

Applicant reiterates the argument that DeGeorge’s lightening composition does not have a substantial bleaching effect when used alone, but it is increased when used in combination with an alkaline relaxer (reply, pg. 8). Applicant points to L-values when DeGeorge’s lightener is used alone as compared to L-values when the combination of the relaxer and DeGeorge’s lightener are used (reply, pg. 8).
Applicant’s argument is not persuasive. The claims do recite any limitations pertaining to the degree of lightening. Applicant is arguing unclaimed features. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Further, DeGeorge teaches his method of lightening hair with a bleach composition comprising an oxidant which is a persulfate (an alkalizing agent) and a developer which is hydrogen peroxide which is also an oxidant.  Syed’s method involves application of an oxidant conditioning composition in which the oxidant is hydrogen peroxide. Syed teaches this oxidant composition may be left on long enough to lighten the hair. Thereby, it would be obvious to modify Syed’s second composition by adding persulfates (oxidants) because both hydrogen peroxide and persulfates are both used in oxidant compositions to lighten hair after the application of 
It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
Lastly, DeGeorge’s Level 3 + Lightening composition achieved a change in tone level of about 1.3. DeGeorge teaches one unit corresponding to one tone; the higher the number, the lighter the shade [0164]. Thereby, DeGeorge lightened the hair more than one shade.

Applicant reiterates the argument that the combination of Syed and DeGeorge do not teach the claimed method because to do so would result in a process in which hair is straightened by an acidic substance is followed by an acidic hair lightening composition rather than an alkaline composition (reply, pg. 8-9). 
This is not persuasive because DeGeorge does not criticize or discredit acidic straightening compositions and methods.  DeGeorge even teaches "the foregoing describes preferred embodiments of the invention and that modifications may be made therein without departing from the spirit or scope of the invention as set forth in the claims” (DeGeorge-¶ 175). 
“[T]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).  


The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).  M.P.E.P. § 716.01(b).


Also, DeGeorge’s composition, which has a pH value “of not greater than 7”, is close to the recited pH value of 8.  A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) 

Further, DeGeorge teaches his lightening composition serves to neutralize excess alkaline material remaining from the chemical relaxing or straightening treatment. Thereby, it would also be obvious to adjust the pH of the second composition to be an alkaline pH to neutralize any remaining acidic composition based upon the same scientific concept.
"A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR International Co. v. Teleflex Inc., 550 U.S….82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at __, 82 USPQ2d at 1396.


Applicant argues Biato does not correct the deficiencies of Syed and DeGeorge because it was only used for teaching the amount of hair on the head is approximately 300 grams (reply, pg. 9).
This is not persuasive. Biato was used as an evidentiary reference to show the scientific fact as to the amount of hair on the head is approximately 300 grams.

Applicant argues Pum does not correct the deficiencies of Syed and DeGeorge because it was only used for disclosing that sodium persulfate and potassium persulfate are oxidants (reply, pg. 9).
Applicant’s argument is not persuasive because Pum has been used as an evidentiary and secondary reference. Pum has been used to teach the pH of the second composition being from about 8.2 to about 11.5 and that ammonium persulfate, sodium persulfate, potassium persulfate are oxidants.

Applicant argues Brownbill does not correct the deficiencies of Syed and DeGeorge because it is only used for teaching an oxidizing agent (reply, pg. 9).
Applicant’s argument is not persuasive. Brownbill is used to teach the alkalizing agent (i.e. ammonium hydroxide/ammonia) and the pH value of the second composition being greater than 10.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 
Claims 1, 2, 4, 10-12, 14, 15, 18 & 19 are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 9, 11-14, 16, 17 & 19 of copending Application No. 15/757,874  (Claims filed: 04/19/2021; hereinafter the ‘874) in view of SYED (WO 2012/105985) and as evidenced by BIATO (US 2018/0078487). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application and the ‘874 both recite a process for straightening and altering the color of hair by applying an acidic composition comprising a compound of Formula 1 which encompasses, glyoxylic acid, having a pH 1-6 to hair. The acidic composition remains on the hair from 1-90 minutes. The hair is optionally rinsed, optionally dried and heated to 130°C to 230°C with an iron. The hair is optionally rinsed again, optionally dried and a ready to use composition having a pH from 6.5 to 12 comprising alkalizing agents and oxidizing agents is applied to hair and left for 1-45 minutes. The ready to use composition/second composition is rinsed off. The hair may be optionally shampooed and optionally dried. The ‘874 recites the process steps are subsequently performed (i.e. steps (g) to (h) are carried out directly after steps (a) to (f)).  The instant and ‘874 applications recite the first composition comprises silicones (i.e. silicone conditioning agents). The claims of the ‘874 application do not require that sulfur based reducing agents; thereby the first composition recited by the ‘874 application comprises less than 2% of sulfur-based reducing agents. The ‘874 recites the alkalizing agent in the ready to use composition/second composition may be ammonia. The ‘874 recites the oxidizing agent, which 
The copending claims differ with respect the amount of glyoxylic acid/Formula I in the first composition or the weight ratio in which the first composition is applied to hair.
The teachings of SYED are described above. SYED teaches the amount of glyoxylic acid in hair straightening compositions is from about 5 to about 20 wt. % (pg. 10). As evidenced by BIATO, the amount of hair on the head is approximately 300 grams, based upon his teaching that “approximately 1 gram of the composition per gram of hair or approximately 300 grams per head of hair” (BIATIO-¶ 268). Based upon these teachings, SYED reasonably teaches an application ratio of 0.2:1 to 0.3:1 which overlaps with the recited range (SYED-pg. 19).
It would have been obvious at the time of the invention to have modified the process recited by the ‘874 application by adjusting the amount of the glyoxylic acid present in composition A to be about 20 wt. % and adjusting amount of composition applied to be an prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
The instant claims are therefore an obvious variant of the conflicting copending claims in light of the prior art.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI K MATTISON whose telephone number is (571)270-5866.  The examiner can normally be reached on 9-7 (M-F).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Blanchard can be reached on 5712720827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LORI K MATTISON/Examiner, Art Unit 1619                                                                                                                                                                                                        
/NICOLE P BABSON/Primary Examiner, Art Unit 1619